AO 245B (Rev. Case     3:21-cr-01442-MSB
              02/08/2019)                                Document
                          Judgment in a Criminal Petty Case (Modified)   20 Filed 06/14/21 PageID.48 Page 1 of 1                          Page 1 of 1


                                   UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA

                    United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                    V.                                            (For Offenses Committed On or After November 1, 1987)


                   Jesus Antonio Robles-Cruz                                      Case Number: 21CR01442-WQH

                                                                                  Raj Paul Singh, CJA
                                                                                  Defendant's Attorney


REGISTRATION NO. 40885509

THE DEFENDANT:
 IX! pleaded guilty to count(s) 1 of Information
                                         ---------------------------
 •   was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                  Nature of Offense                                                                 Count Number(s)
8: 1325(a)(l)                    IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                          1

 D The defendant has been found not guilty on count(s)
                                                       -------------------
 IX! Count(s) 2 of the Information                        dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              IX! TIME SERVED                                 D _ _ _ _ _ _ _ _ _ days

 IX! Assessment: $10 WAIVED IX! Fine: WAIVED
 IX! Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Monday, June 14, 2021
                                                                                Date of Imposition of Sentence


Received
              - --------
              DUSM
                                                                                 ~Y~
                                                                                HONORABLEMlCAELS.BERG
                                                                                UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                      21CR01442-WQH
